DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2020 has been entered.
Claim Objections
Claim 21 is objected to because of the following informalities: 
Claim 21, line 8: the recitation of “a guidewire” should be replaced with “the guidewire”.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “a guidewire” twice in line 5. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the second recitation in line 5 will be interpreted to be “the guidewire”.
Claims 3-4 and 10-12 are rejected by virtue of their dependence from claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0359438 A1 (McCaffrey) (previously cited) in view of US 2003/0120208 A1 (Houser) and US 7,875,002 B2 (Ricci)  
With regards to claim 1, McCaffrey teaches a catheter comprising: 
a proximal shaft, the proximal shaft defining a lumen configured to receive a guidewire therein (Figs. 2-3 and ¶ [0030]: proximal portion 28 and intermediate portion 30 of elongate shaft 18 have a guide wire lumen 35)
a distal shaft coupled to the proximal shaft (Fig. 2 and ¶ [0028]: distal portion 32 of elongate shaft 18, wherein “different portions of elongate shaft 18 may also be constructed separately and joined together”), wherein the distal shaft defines a guidewire lumen therein, wherein the guidewire lumen is configured to receive the guidewire therein (Figs. 2-3 and ¶ [0030]: distal portion 32 of elongate shaft 18 has a guide wire lumen 35); 
a pressure sensor coupled to the distal shaft (¶ [0032] and Fig. 4: distal portion 32 contains a distal tip 33 which includes a pressure sensor 38); and 
a pressure sensor wire operably connected to the pressure sensor (¶¶ [0030], [0033] and Fig. 4: communication wire(s) 42), wherein a proximal portion of the pressure sensor wire is disposed within a proximal shaft wall of the proximal shaft (¶ [0030] and Fig. 3: proximal portion 28 of elongated shaft 18 defines a pressure sensor wire lumen 36 for communication wires 42) and a distal portion of the pressure sensor wire is disposed within a distal shaft wall of the distal shaft (¶ [0033] and Fig. 4: communication wire(2) 42 is disposed in pocket 50 of distal tip 33). 
Although McCaffrey discloses a rapid exchange configuration wherein guide wire lumen 35 extends through distal portion 32 and intermediate portion 30, and the guidewire exits shaft 18 through a rapid exchange port in proximal portion 28 (¶ [0030]), McCaffrey fails to teach that the proximal shaft is substantially C-shaped such that, in 
In a related rapid exchange catheter, Houser discloses a shaft of a rapid exchange catheter being substantially C-shaped such that, in cross-section, the proximal shaft includes a first circumferential end, a second circumferential end, and a gap between the first circumferential end and the second circumferential end (Fig. 87c and ¶ [0159] disclose a rapid exchange catheter 975 with a guidewire channel 830 that is defined by first and second circumferential ends and a gap between the circumferential ends; also see ¶ [0142] with regards to the slot 805 that forms the longitudinal edges 840 in relation to rapid exchange catheter 800),  the proximal shaft defining a groove configured to receive a guidewire therein such that when the guidewire is disposed within the groove, a portion of the guidewire is disposed in the gap between the first circumferential end and the second circumferential end (Fig. 87c depicts a portion of guidewire 135 being disposed between the circumferential ends when the guidewire 135 is within the guidewire channel 830. Although the guidewire 135 is not depicted to be completely within the channel 830, the guidewire channel 830 is sized such that a portion of the guidewire 135 would still be disposed between the circumferential edges when the guidewire is completely in the guidewire channel), and that similar embodiments of catheters may have a slot along its length (¶ [0156]), wherein the slot may extend proximally from a distal element all the way to a position adjacent to a hub (¶ [0157]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidewire lumen configuration of the distal portion 32 and intermediate portion 30 of McCaffrey to incorporate the slotted channel configuration as taught by Houser. Because both the lumen configuration of McCaffrey and the slotted channel configuration of Houser are capable of retaining the guidewire, it would have been the simple substitution of one known, equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a rapid exchange configuration that facilitates the exchange of devices over the guidewire.
The above combination is silent with regards to whether the proximal shaft is substantially C-shaped from a proximal terminal end of the proximal shaft to the distal shaft.  
	In a related catheter shaft configured to hold a guidewire, Ricci discloses a slot for holding a guidewire that extends through a hub and to a proximal terminal end of the catheter shaft (Fig. 4 and Col. 5, lines 9-23 disclose a lumen 150a in communication with slit 135a in an adaptor 120a which is connected to a slit 135 for holding guidewire 160).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slotted channel configuration of the above combination of McCaffrey in view of Houser, based on the teachings of Ricci, (See Figs. 1 and 4 and Col. 6, lines 50-62 of Ricci), it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 3, the above combination teaches or suggests that the groove is defined by an inner surface of the proximal shaft extending from the first circumferential end to the second circumferential end (see the above 103 analysis regarding the proximal and intermediate portions of McCaffrey as modified by Houser; see Fig. 87C of Houser). 

With regards to claim 10, the above combination teaches or suggests that the proximal shaft extends circumferentially more than 180 degrees from the first circumferential end to the second circumferential end along an inner surface of the proximal shaft (Fig. 87C of Houser depicts a circumferential extension greater than 180 degrees). 

With regards to claim 11, the above combination teaches or suggests that the first circumferential end and the second circumferential end are configured to flex outwardly to receive the guidewire in the groove (¶¶ [0142], [0149] of Houser disclose that slots of the invention have flexible longitudinal edges such that the guidewire can be received or removed through the slot. Figs. 87A-J depict the slot being sized such that the walls are flexed outwardly to receive the guidewire). 

With regards to claim 12, the above combination teaches or suggests that the catheter is a micro-catheter (¶ [0006] of McCaffrey discloses that the catheter is sized to enter the lumen of a blood vessel, thereby indicating that it is a micro-catheter). 

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Houser and Ricci, as applied to claim 1 above, and further in view of US 5,649,909 A (Cornelius) (Previously cited). 
	With regards to claim 4, the above combination is silent regarding whether the inner surface includes a lubricious coating. 
	In a related catheter, Cornelius teaches that the inner surface of a lumen for containing a guidewire may be coated with a lubricious coating (Col. 5, lines 4-8). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner surface of the groove of the above combination to incorporate a lubricious coating as taught by Cornelius. The motivation would have been to reduce friction between the lumen wall and the guide wire (Col. 5, lines 4-8 of Cornelius). 

	Allowable Subject Matter
Claims 21 and 23-26 are allowable over the prior art.	

The prior art does not teach or suggest “the gap in a collapsed configuration of the proximal shaft without a guidewire disposed in the groove is a first size and the gap in an expanded configuration of the proximal shaft with the guidewire disposed in the groove is a second size larger than the first size” and “the proximal shaft extends to a proximal end of the catheter such that the proximal shaft is substantially C-shaped from the proximal end of the catheter to the distal shaft” along with the other features of claim 21. 
Claims 23-26 are allowable by virtue of their dependence from claim 21. 


Response to Arguments
Claim Rejections under 35 U.S.C. § 112
There are new grounds of rejections under 35 U.S.C. §112(b) that were necessitated by the claim amendments filed 10/06/2020. 

Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1, 3-4, and 10-12 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0172855 A1 (Wood) discloses a shaft which is C-shaped such that when the guidewire is disposed within a groove, a portion of the guidewire is disposed in the gap (Fig. 2 of Wood). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791